                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

 NICHOLAS MCCULLAR                                                                  PLAINTIFF


 v.                               Case No. 3:19-cv-00119-LPR


 ALEX SAIN, et al.                                                               DEFENDANTS


                                             ORDER

        The Court has received and reviewed the Recommended Disposition (the

“Recommendation”) filed by Magistrate Judge Beth Deere. The parties have not filed objections.

After careful review of the Recommendation, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

        The County Defendants’ Motion to Dismiss (Doc. 31) is GRANTED. Mr. McCullar’s

claims against the County Defendants are DISMISSED, without prejudice, based on his failure to

comply with this Court’s December 2, 2019 Order, and his failure to prosecute this lawsuit. His

claims against Defendants Sain and Dewey are also DISMISSED, without prejudice, based on his

failure to serve those two Defendants within 90 days of filing this lawsuit. The Clerk is instructed

to close this case.

        IT IS SO ORDERED this 3rd day of February 2020.



                                                     Lee P. Rudofsky
                                                     UNITED STATES DISTRICT JUDGE
